Exhibit Capital Trust Q2 ‘08 Earnings Call July 30, 2008 Conference Coordinator: Hello and welcome to the Capital Trust second quarter 2008 results conference call.Before we begin, please be advised that the forward-looking statements expressed in today’s call are subject to certain risks and uncertainties including, but not limited to, the continued performance, new origination volume and the rate of repayment of the Company’s and its Funds’ loan and investment portfolios; the continued maturity and satisfaction of the Company’s portfolio assets; as well as other risks contained in the Company’s latest Form 10K and Form 10Q filings with the Securities and Exchange Commission.The Company assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. There will be a Q&A session following the conclusion of this presentation.At that time, I will provide instructions for submitting a question to management.I will now turn the call over to John Klopp, CEO of Capital Trust. John Klopp: Good morning everyone.Thank you for joining us and for your continuing interest in Capital Trust. Last night we reported our results for the second quarter and filed our 10-Q.There’s simply no good way to deliver bad news, so I’ll cut straight to the bottom line:CT recorded a GAAP loss for the period of ($34.8 million) or ($1.59) per share, driven entirely by our decision to take a $50 million loan loss provision against our Macklowe Page 2 position.
